Citation Nr: 0839669	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable rating for fibrocystic 
breast disease.

2.  Entitlement to a compensable rating for herpes, 
hypermenorrhea, and pelvic thromboplebitis to include 
headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by blurred vision.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by bilateral shoulder pain.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by heart palpitations.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by low back pain.

7.  Entitlement to service connection for a disability 
manifested by low back pain.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought.

In November 2006 the Board remanded the claims for further 
development.  They are again before the Board on appeal.

The issue of entitlement to service connection for a 
disability manifested by low back pain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran failed without good cause to report for a VA 
examination scheduled for the purpose of evaluating her 
fibrocystic breast disease, herpes, hypermenorrhea, and 
pelvic thromboplebitis to include headaches.

2. VA has made all reasonable efforts to assist the veteran 
in the development of her claims and has sufficiently 
notified her of the information and evidence necessary to 
substantiate the claim. 

3.  An October 1997 rating decision denied claims for 
entitlement to service connection for blurred vision, a 
disability manifested by bilateral shoulder pain, a 
disability manifested by heart palpitations, and a disability 
manifested by low back pain.  In absence of a timely appeal, 
that decision is final.

4.  The evidence submitted since the October 1997 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to unestablished facts 
necessary to substantiate the claims of entitlement to 
service connection for blurred vision, a disability 
manifested by bilateral shoulder pain, and/or a disability 
manifested by heart palpitations, and does not raise a 
reasonable possibility of substantiating those claims.

5.  The evidence submitted since the October 1997 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the claim of entitlement to service 
connection for a disability manifested by low back pain, and 
raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensable rating for 
fibrocystic breast disease is denied by operation of law.  38 
C.F.R. § 3.655 (2007).

2.  The claim of entitlement to compensable rating for 
herpes, hypermenorrhea, and pelvic thromboplebitis to include 
headaches is denied by operation of law.  38 C.F.R. § 3.655.

3.  The October 1997 rating decision is final.  New and 
material evidence has not been submitted to reopen the claims 
of entitlement to service connection for blurred vision, a 
disability manifested by bilateral shoulder pain, and a 
disability manifested by heart palpitations.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 3.159 (2007).

4.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
disability manifested by low back pain.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in November 2004, December 2006, and March 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include how disability evaluations and effective 
dates are assigned.  The veteran was provided appropriate 
information and evidence necessary to reopen the claims of 
entitlement to service connection for blurred vision, a 
disability manifested by bilateral shoulder pain, a 
disability manifested by heart palpitations, and a disability 
manifested by low back pain.  The veteran was adequately 
informed of the specific basis for the prior denial of her 
claims and that she needed to submit new and material 
evidence in correspondence dated March 2007.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claims were 
readjudicated in a July 2008 supplemental statement of the 
case. 

The Board notes that the veteran requested that VA appoint 
her a representative in correspondence dated in January 2005.  
In correspondence dated November 2004 and December 2006, the 
RO provided detailed information about Veterans Service 
Organizations and how to contact them for representation.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Increased Rating

The veteran submitted claims for compensable ratings for 
fibrocystic breast disease and herpes, hypermenorrhea, and 
pelvic thromboplebitis to include headaches in October 2002.

The veteran was provided with VA examinations in January 2004 
for each of her disabilities on appeal.  The examiner did not 
have access to the claims file.

A rating decision dated June 2005 continued the previously 
assigned ratings for the fibrocystic breast disease, and 
herpes, hypermenorrhea, and pelvic thromboplebitis to include 
headaches.  The veteran appealed, and the appeal was remanded 
for further development by a Board decision dated in November 
2006. 

The November 2006 Board remand instructed the AMC to schedule 
her for a new VA examination for her fibrocystic breast 
disease, herpes, hypermenorrhea, and pelvic thromboplebitis 
to include headaches, to provide a new examiner with the 
opportunity to review her claims file.

In April 2008, VA contacted the veteran and notified her that 
further development was necessary, including a VA 
examination.  By a letter sent in April 2008, VA again 
contacted the veteran and informed the veteran she had been 
scheduled for a VA examination on April 28.  She was advised 
that she had to report or cancel and reschedule, and that 
failure to do so could result in the denial of her claim.  
The veteran was provided with a phone number to call if she 
was unable to attend the examination.  The letters were sent 
to the address that all previous correspondence had been 
sent.

The veteran failed to report for the examination.  
Furthermore, the veteran did not make any attempt to show 
good cause or explain why she missed her examination.  The 
July 2008 Supplemental Statement of the Case informed the 
veteran of her failure to report for her examinations.  No 
further correspondence has been received by VA.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a).

Given that the veteran failed to report for her scheduled 
examinations and that she has not provided good cause for her 
failure in this regard, her claims must be denied.  In this 
respect, under 38 C.F.R. § 3.655(b), when a claimant fails to 
report for an examination that was scheduled in conjunction 
with a claim for an increased rating, the claims must be 
denied.

The duty to assist is not always a one-way street.  While VA 
has a duty to assist the veteran in the development of a 
claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran to appear for VA 
examinations.

The claims are denied.

New and Material

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran was originally denied entitlement to service 
connection for blurred vision because her astigmatism was 
determined to have caused her vision problems, and 
astigmatism is considered a congenital or developmental 
defect, unrelated to military service.  See March 2007 
correspondence.  Congenital or developmental defects, such as 
refractive error of the eye, are not diseases or injuries 
within the meaning of legislation.  See 38 C.F.R. § 3.303(c) 
(2007).  Therefore, for evidence to be new and material, it 
must reveal that the veteran's blurred vision was related to 
an acquired disability, and that disability is related to 
active duty service.

At a July 1998 VA examination, the veteran was diagnosed with 
no eye pathology.  At a January 2004 VA examination, the 
veteran was diagnosed with bilateral hyperopia 
(farsightedness) with astigmatism with presbyopia (impairment 
of vision due to increasing age).  No evidence of ocular 
pathology was found.  No additional evidence is contained in 
the record.  As neither examination revealed an acquired eye 
disorder that could be related to service, the diagnoses do 
not qualify as new and material evidence, and the claim for 
entitlement to service connection for blurred vision is not 
reopened.

The veteran was originally denied entitlement to service 
connection for a disability manifested by bilateral shoulder 
pain because the evidence failed to show a competent 
diagnosis of a current disability other than pain.  See March 
2007 correspondence.  Therefore, for evidence to be new and 
material, it must contain a competent diagnosis of a current 
bilateral shoulder disability.  The veteran had a VA 
examination in June 1998 where the physician examined her 
shoulders.  He opined that her shoulder pain was actually 
neck pain, felt especially at the base of the neck and into 
the left suprascapular area.  No diagnosis of a shoulder 
disability was made.  No other evidence has been submitted 
relating to or documenting any treatment of the veteran's 
shoulder pain.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Hence, where as here, competent 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for a bilateral shoulder disability must be denied 
because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is not met.

The veteran was originally denied entitlement to service 
connection for a disability manifested by heart palpitations 
because service records showed a heart murmur since 
childhood, and there were no restrictions during service.  
See March 2007 correspondence.  Therefore, for evidence to be 
new and material, it must reveal that the veteran's military 
service aggravated her heart disability.  In a June 1998 VA 
examination, the physician diagnosed the veteran with 
systolic heart murmur, probably functional with a past normal 
echocardiogram.  The physician also ordered a new 
echocardiogram and electrocardiogram, which was conducted 
that same month.  The cardiologist reported a normal 
echocardiogram and electrocardiogram.  See June 1998 report.  

In a January 2004 VA examination, a systolic murmur along the 
left sternal border with poor radiation was noted.  
Examination of the heart was otherwise unremarkable.  
Electrocardiogram was within normal limits and the 
echocardiogram showed slight thickening of the mitral valve 
but normal function.  The examiner did not opine as to 
whether her heart murmur was aggravated by service.  No other 
records or opinions are contained in the record to support 
her claim.  Moreover, there is no competent medical opinion 
in the record that states that the veteran's systolic heart 
murmur was aggravated by her active duty service.  Without 
this evidence, the claim cannot be reopened.

The veteran was originally denied entitlement to service 
connection for a disability manifested by low back pain 
because the evidence failed to show a competent diagnosis of 
a current disability other than simply pain.  See March 2007 
correspondence.  The veteran is currently service connected 
for degenerative arthritis of the cervical spine.  For 
evidence to be new and material, it must contain a competent 
diagnosis of a current lumbar spinal disability.  

In a June 1998 VA examination, the veteran reported that her 
low back pain was limited to the lumbar and lumbosacral area 
without sciatic radiation.  Her back would get worse during 
stress and while walking.  She also reported occasional 
stiffness.  She was diagnosed with "[r]ecurrent lumbar spine 
pain, probably mild sprain."  The physician ordered X-rays, 
which were taken that month.  X-rays revealed that the 
vertebral bodies were intact and showed good alignment with 
an impression of an "[e]ssentially normal lumbar spine."  
In January 2004, the veteran was afforded another VA 
examination.  The examiner reviewed X-rays of the lumbar 
spine taken in October 2003, and found that they showed a 
grade 1 spondolithiasis of the L4 on L5.  The veteran had 
full range of motion.  She was diagnosed with a lumbar strain 
with mild spondolithiasis.  The Board finds that this 
qualifies as a current lumbar disability, and therefore, 
qualifies as new and material evidence.


ORDER

Entitlement to a compensable rating for fibrocystic breast 
disease is denied.

Entitlement to a compensable rating for herpes, 
hypermenorrhea, and pelvic thromboplebitis to include 
headaches is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a disability 
manifested by blurred vision, and the claim to reopen is 
denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a disability 
manifested by bilateral shoulder pain, and the claim to 
reopen is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a disability 
manifested by heart palpitations, and the claim to reopen is 
denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a disability 
manifested by low back pain.  The claim is reopened.


REMAND

The RO did not find the diagnosis by the January 2004 VA 
examiner of a low back disability to be new and material 
evidence.  After the Board's remand in November 2006 to 
comply with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO 
notified the veteran that she must provide new and material 
evidence since October 1997 that related to "specific 
findings of [a] chronic disability with limitation of motion 
or arthritis."  That is inaccurate.  Based on the holding in 
October 1997, the veteran only needed to submit evidence of a 
current disability, and she did not specifically have to show 
a limitation of motion or arthritis.  The January 2004 
examination revealed a diagnosis of a lumbar strain, which 
qualifies as a disability.  As service medical records 
contain various complaints of low back pain, and she now has 
a current diagnosis, the Board finds that a VA medical 
opinion should be secured.  In light of the decision reached 
above, this case is remanded to the RO to comply with the due 
process requirements of law.  Bernard v. Brown, 4 Vet. App. 
384, 392 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should invite the veteran to 
submit any medical evidence which would 
show that any current low back disorder is 
related to her military service.

2.  Thereafter, the RO should forward the 
claims folders to a VA orthopedist.  
Following the examiner's review of all the 
evidence the physician is to opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that the veteran's 
current lumbar disability is related to 
her military service.  A complete 
rationale explaining the reasons for this 
opinion offered must be provided.  If an 
opinion cannot be reached without an 
examination, one should be scheduled.  If 
the examiner cannot offer an opinion 
without resort to speculation, then the 
physician must so state and explain why he 
or she cannot reach an opinion without 
speculation.

3.  The AMC must advise the veteran that 
it is her responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for a lumbar strain.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


